

114 S2309 RS: U.S. Civil Rights Network Act of 2015
U.S. Senate
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 623114th CONGRESS2d SessionS. 2309[Report No. 114–348]IN THE SENATE OF THE UNITED STATESNovember 19, 2015Mr. Brown (for himself and Mr. Alexander) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesSeptember 8, 2016Reported by Ms. Murkowski, with an amendment and an amendment to the titleStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend title 54, United States Code, to establish within the National Park Service the U.S. Civil
			 Rights Network, and for other purposes. 
	
 1.Short titleThis Act may be cited as the U.S. Civil Rights Network Act of 2015. 2.Findings and purposes (a)FindingsCongress finds that—
 (1)the African American civil rights movement includes historic events, court decisions, and legislation, the goals of which were—
 (A)to end segregation based on race; (B)to end discrimination against African Americans; and
 (C)to ensure that African American citizens could exercise their basic constitutional rights, including the right to vote;
 (2)the civil rights movement— (A)helped bridge the divides of race, religion, sectional differences, and nationality;
 (B)spanned State lines; and (C)joined the ideals of liberty and freedom expressed in the Declaration of Independence, the Constitution, and the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.) to the extraordinary actions of ordinary men and women working in common purpose for equal rights;
 (3)the National Park Service and Organization of American Historians conducted a theme study that identified and interpreted sites related to the Civil Rights movement in accordance with the National Park Service Studies Act of 1999 (as enacted in title III of Appendix C of Public Law 106–113; 113 Stat. 1501A–194);
 (4)in conducting the theme study referred to in paragraph (3), the National Park Service and Organization of American Historians found that—
 (A)although many sites relating to the African American civil rights movement have been identified and recognized in existing National Park System units—
 (i)a number of sites relating to the African American civil rights movement have not been recognized; (ii)many sites relating to the African American civil rights movement are in imminent danger of being lost or destroyed; and
 (iii)many important resource types relating to the African American civil rights movement are not adequately represented and protected;
 (B)there are many important sites relating to the African American civil rights movement that have high potential for preservation and visitor use in a number of States, the District of Columbia, and territories of the United States;
 (C)no single site completely reflects and characterizes the African American civil rights movement, since the story of, and resources associated with, the African American civil rights movement involve networks, regions, and territories of the United States rather than individual sites; and
 (D)the establishment of a variety of partnerships among the Federal Government, State, and units of local government, and the private sector would be most appropriate for the protection, restoration, and interpretation of the U.S. Civil Rights Network;
 (5)the National Park Service can play a vital role in facilitating the creation and sustained success of the U.S. Civil Rights Network; and
 (6)the story and significance of the African American civil rights movement can best engage the people of the United States through a national program of the National Park Service that links, in a unified and flexible manner—
 (A)historic buildings, structures, and sites relating to the African American civil rights movement; (B)geographic areas relating to the African American civil rights movement;
 (C)interpretive centers, museums, and institutions relating to the African American civil rights movement; and
 (D)programs, activities, community projects, exhibits, and multimedia materials relating to the African American civil rights movement.
 (b)PurposesThe purposes of this Act are— (1)to recognize—
 (A)the importance of the African American civil rights movement; and (B)the sacrifices made by the people who fought against discrimination and segregation; and
 (2)to authorize the National Park Service to coordinate and facilitate Federal and non-Federal activities to commemorate, honor, and interpret—
 (A)the history of the African American civil rights movement; (B)the significance of the civil rights movement as a crucial element in the evolution of the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.); and
 (C)the relevance of the African American civil rights movement in fostering the spirit of social justice and national reconciliation.
					3.U.S. Civil Rights Network Program
 (a)In generalSubdivision 1 of Division B of subtitle III of title 54, United States Code, is amended by inserting after chapter 3083 the following:
				
					3084U.S. Civil Rights Network 
 308401.Definition of NetworkIn this chapter, the term Network means the U.S. Civil Rights Network established under section 308402(a). 308402.U.S. Civil Rights Network (a)In generalThe Secretary shall establish, within the Service, a program to be known as the U.S. Civil Rights Network.
 (b)Duties of SecretaryIn carrying out the Network, the Secretary shall— (1)review studies and reports to complement and not duplicate studies of the historical importance of the African American civil rights movement that may be underway or completed, such as the Civil Rights Framework Study;
 (2)produce and disseminate appropriate educational materials relating to the African American civil rights movement, such as handbooks, maps, interpretive guides, or electronic information;
 (3)enter into appropriate cooperative agreements and memoranda of understanding to provide technical assistance under subsection (c); and
 (4)(A)create and adopt an official, uniform symbol or device for the Network; and (B)issue regulations for the use of the symbol or device adopted under subparagraph (A).
 (c)ElementsThe Network shall encompass the following elements: (1)All units and programs of the Service that are determined by the Secretary to relate to the African American civil rights movement during the period from 1939 through 1968.
 (2)Other Federal, State, local, and privately owned properties that— (A)relate to the African American civil rights movement;
 (B)have a verifiable connection to the African American civil rights movement; and (C)are included in, or determined by the Secretary to be eligible for inclusion in, the National Register of Historic Places.
 (3)Other governmental and nongovernmental facilities and programs of an educational, research, or interpretive nature that are directly related to the African American civil rights movement.
 308403.Cooperative agreements and memoranda of understandingTo achieve the purposes of this chapter and to ensure effective coordination of the Federal and non-Federal elements of the Network described in section 308402(c) with System units and programs of the Service, the Secretary may enter into cooperative agreements and memoranda of understanding with, and provide technical assistance to the heads of other Federal agencies, States, units of local government, regional governmental bodies, and private entities..
 (b)Clerical amendmentThe table of chapters for title 54, United States Code, is amended by inserting after the item relating to chapter 3083 the following:
				3084. U.S. Civil Rights Network..
	
 1.Short titleThis Act may be cited as the African American Civil Rights Network Act of 2016. 2.PurposesThe purposes of this Act are—
 (1)to recognize— (A)the importance of the African American civil rights movement; and
 (B)the sacrifices made by the people who fought against discrimination and segregation; and (2)to authorize the National Park Service to coordinate and facilitate Federal and non-Federal activities to commemorate, honor, and interpret—
 (A)the history of the African American civil rights movement; (B)the significance of the civil rights movement as a crucial element in the evolution of the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.); and
 (C)the relevance of the African American civil rights movement in fostering the spirit of social justice and national reconciliation.
				3.African American Civil Rights Network Program
 (a)In generalSubdivision 1 of Division B of subtitle III of title 54, United States Code, is amended by inserting after chapter 3083 the following:
				
					3084African American Civil Rights Network 
 308401.Definition of NetworkIn this chapter, the term Network means the African American Civil Rights Network established under section 308402(a). 308402.African American Civil Rights Network (a)In generalThe Secretary shall establish, within the Service, a program to be known as the African American Civil Rights Network.
 (b)Duties of SecretaryIn carrying out the Network, the Secretary shall— (1)review studies and reports to complement and not duplicate studies of the historical importance of the African American civil rights movement that may be underway or completed, such as the Civil Rights Framework Study;
 (2)produce and disseminate appropriate educational materials relating to the African American civil rights movement, such as handbooks, maps, interpretive guides, or electronic information;
 (3)enter into appropriate cooperative agreements and memoranda of understanding to provide technical assistance under subsection (c); and
 (4)(A)create and adopt an official, uniform symbol or device for the Network; and (B)issue regulations for the use of the symbol or device adopted under subparagraph (A).
 (c)ElementsThe Network shall encompass the following elements: (1)All units and programs of the Service that are determined by the Secretary to relate to the African American civil rights movement during the period from 1939 through 1968.
 (2)Other Federal, State, local, and privately owned properties that— (A)relate to the African American civil rights movement;
 (B)have a verifiable connection to the African American civil rights movement; and (C)are included in, or determined by the Secretary to be eligible for inclusion in, the National Register of Historic Places.
 (3)Other governmental and nongovernmental facilities and programs of an educational, research, or interpretive nature that are directly related to the African American civil rights movement.
 308403.Cooperative agreements and memoranda of understandingTo achieve the purposes of this chapter and to ensure effective coordination of the Federal and non-Federal elements of the Network described in section 308402(c) with System units and programs of the Service, the Secretary may enter into cooperative agreements and memoranda of understanding with, and provide technical assistance to the heads of other Federal agencies, States, units of local government, regional governmental bodies, and private entities..
 (b)Clerical amendmentThe table of chapters for title 54, United States Code, is amended by inserting after the item relating to chapter 3083 the following:
				3084. African American Civil Rights Network..Amend the title so as to read: A bill to amend title 54, United States Code, to establish within the National Park Service the
			 African American Civil Rights Network, and for other purposes..September 8, 2016Reported with an amendment and an amendment to the title